



COURT OF APPEAL FOR ONTARIO

CITATION: V Hazelton Limited v. Perfect Smile Dental Inc.,
    2019 ONCA 632

DATE: 20190726

DOCKET: C65696

Watt, Hourigan and Huscroft JJ.A.

BETWEEN

V Hazelton Limited

Applicant (Appellant)

and

Perfect
    Smile Dental Inc., Outhere by Marcus Chaves Corp.,

Outhere by Marcus Chavez and Marcus
    Chaves

Respondents (Respondents)

Michael G. McQuade, for the appellant

Robert W. Trifts, for the respondent Perfect Smile
    Dental Inc.

James S. Quigley, for the
    respondents Outhere by Marcus Chaves Corp., Outhere by Marcus Chavez, and
    Marcus Chaves

Heard: March 15, 2019

On appeal from the judgment
    of Justice Edward M. Morgan of the Superior Court of Justice, dated June 22,
    2018, with reasons reported at 2018 ONSC 3958.

COSTS
    ENDORSEMENT

[1]

This costs endorsement is further to our reasons dated May 23, 2019. In
    those reasons, we invited the parties to make written submissions if they were
    unable to agree on the issue of the costs of the application below.

[2]

The parties have not reached an agreement and have made written
    submissions to the court.

[3]

We order that the respondent Perfect Smile Dental Inc. pay costs of the
    application to the appellant V. Hazelton Ltd. in the all-inclusive amount of
    $15,000.

David
    Watt J.A.

C.W.
    Hourigan J.A.

Grant
    Huscroft J.A.


